EXHIBIT “10”
CAA Industries Ltd.
P.O Box 8617, 1 Ha’Bonim St.
Qiryat-Gat, 8258201 Israel
August 6, 2019

Important Information for Our Valued Customers, Dealers and Distributors.

| am the Founder and President of CAA Industries, Ltd and the inventor of the CAA RONI® and Micro RONI® pistol
carbine conversion kit, which is protected by U.S. patent nos. 8,887,432 and 8,312,803, and other foreign patents
including EP2314976A2. Since 2010, CAA Industries has been manufacturing and selling the original and genuine RONI
and Micro RONI through its exclusive distributor ME Technology, Inc. in Pompano Beach, Florida. | write on behalf of
CAA Industries to warn our valued customers, dealers and distributors that ME Technology is no longer an authorized
distributor of genuine CAA Industries’ products, including the RONI and Micro RONI conversion kits. Because ME
Technology continues to conduct business as CAA USA and continues to use several of CAA Industries’ proprietary
trademarks, including the trademarks CAA, RONI and MICRO RONI, CAA Industries has sued ME Technology on July 26,
2019 for trademark infringement in federal court in New York. By using the CAA, RONI and MICRO RONI trademarks, the
lawsuit alleges that ME Technology is in ¥! f of the law. Our lawsuit requests an injunction to prevent ME
Technology from trading as CAA USA or using the RONI and Micro RONI trademarks.

 

| also write to warn you that ME Technology is now selling an imitation of the original Micro RONI under the name MCK.
If you haven’t noticed, the MCK pistol carbine conversion kit DOES NOT INCLUDE A TRIGGER GUARD. | believe ME
Technology omitted the trigger guard from the MCK to avoid infringing our U.S. and European patents. However, based
on my 19 years of military and Special Forces combat experience, and 15 years of design and development experience, |
believe the omission of the trigger guard renders the MCK product UNSAFE AND HAZARDOUS. The trigger guardisa

PAL -y component of the authentic CAA RONI and Micro RONI and is designed to prevent an unintended discharge
of the firearm while in the pistol housing. The MCK does not include this /iTAl safety component. | believe the MCK
design is \A/ : than designing a pistol holster and leaving the trigger exposed! The omission of a trigger guard is

shown in the photographs below.

 

  

 

   

  

 

CAA RONI with safety trigger guard

 

MCK with no tigger guard
The cocking handle is another vital component of the authentic CAA RONI and Micro RONI, which enables the user to
chamber the first round or clear jammed rounds after the firearm is installed in the pistol housing. The cocking handle is
protected by CAA’s U.S. patent no. 8,312,803. The MCK has a cocking handle similar to CAA’s cocking handle as shown
in the photograph below:

CAA Roni
_ Cocking Handle

‘McK Cocking :
Handle oo

 

Because | believe the MCK cocking handle infringes our U.S. patent no. 8,312,803, CAA Industries has also sued ME
Technology in federal court in New York for patent infringement. ME Technology is not authorized to sell any
conversion kits that include a cocking handle that is protected by our patent. By selling the MCK conversion kit, our
lawsuit alleges that ME Technology is in_¥i “NM of the law and seeks to enjoin the sale, distribution or resale of the
MCK whatsoever.

  

  

| cannot allow you, our valued customers, dealers and distributors, to be DECEIVED. CAA® Industries Ltd of Israel is the
only manufacturer authorized to produce the RONI and Micro RONI®. We respectfully request that you report any
knockoff conversion kits being sold as genuine RONI or Micro RONI conversion kits to CAA Industries at the above
address. CAA Industries believes:

£— MCK CONVERSION KITIS 4 DANGER TO THE PUB)
| K CONVERSION KIT IMFRINGES :
PRAUDULENTLY BEING SOLD UNDER BUR Gi

 

 

 

CAAS & RON NAME

THE MICK CONVERSION KIT

Since 2004, | have designed products of the highest quality and safest design possible. | will not stand by and allow
inferior products to be sold under my good CAA® & RONI® name.

 

        

ie e

a GENUINE CA ae

Genuine CAA® & RONI® products are available in the USA from: CAA Industries, 48C Vincent Circle, Ivyland, PA 18974.
Contact Jay Portz at: 215 696-1500 or infousa@caaindustries.com.

Moshe Oz
Founder & President

CAA Industries Ltd,

Please also see my explanatory video at https://youtu.be/9BR2IwViptQ
